DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24, 29-38, 41, 44, 46-48 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,596,374. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose detecting an impedance between a conductive tip of the sinus treatment device and a return electrode of the sinus treatment device; initiating a treatment mode of the sinus treatment device by applying a stimulation voltage between the conductive tip and the return electrode.

Claims 1-24, 29-38, 41, 44, 46-48 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-51 and 53-65 of copending Application No. 16/664,061 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose detecting .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-9, 11, 13, 15-22, 29-31, 33, 38, 41, 46-48 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claude et al.  (U.S. 4,926,880). 
As to claim 1, Claude et al. discloses detecting, during a detection mode, an impedance between a conductive tip of the sinus treatment device and a return electrode of the sinus 
As to claim 2, Claude et al. discloses the treatment mode, the stimulation voltage is adjusted to maintain a constant stimulation current between the conductive tip and the return electrode (e.g., col. 5, lines 22-59).
As to claim 5, Claude et al. discloses an initial stimulation voltage of the treatment mode applied between the conductive tip and the return electrode is a user selected stimulation voltage received from a user input of the sinus treatment device (e.g., col. 2, lines 37-42 and cols. 3-4, lines 62-68 and 1-18, respectively). 
As to claim 6, Claude et al. discloses detecting the impedance includes measuring a stimulation current between the conductive tip and the return electrode (e.g., see Abstract).
As to claim 8, Claude et al. discloses illuminating a light emitting diode of the sinus treatment device when the treatment mode is initiated (e.g., col. 2, lines 37-42 and col. 3, lines 6-15).
As to claims 9 and 11, Claude et al. discloses the return electrode is attached to a body of the sinus treatment device that is formed to be held by a hand of a user of the sinus treatment device, and wherein the return electrode is exposed to contact the hand of the user (e.g., col. 3, lines 44-61).
As to claims 13 and 15-17, Claude et al. discloses the treatment mode includes applying a stimulation current between the conductive tip and the return electrode by applying the stimulation voltage (e.g., col. 3, lines 44-50).
As to claim 18, Claude et al. discloses alternating a direction of the stimulation current during the treatment mode (e.g., cols. 4-5, lines 51-68 and 1-41, respectively).
As to claims 19-20, Claude et al. discloses “a frequency of 10 hertz to 50 hertz to the sinus area of the patient”(e.g., col. 1, lines 27-28) which is between 1 Hz and 100 Hz and less than 1000 Hz.
As to claims 21-22, Claude et al. discloses the stimulation current has a magnitude in the “desired range of 100 to 300 microamperes” (e.g., col. 3, lines 50-51 and col. 4, line 67) which is less than less than 600 µA which is less than 1000 µA. 
As to claim 29, Claude et al. discloses initiating a treatment mode of the sinus treatment device by applying a stimulation voltage between a conductive tip of a sinus treatment device and a return electrode of the sinus treatment device (e.g., cols. 5-6, lines 22-68 and 1-25, respectively; also see claims 11 and 15 in col. 8); and changing the stimulation voltage as an impedance between the conductive tip and the return electrode changes during the treatment mode (e.g., cols. 5-6, lines 37-68 and 1-24, respectively).
As to claim 30, Claude et al. discloses detecting an impedance between a conductive tip of the sinus treatment device and a return electrode of the sinus treatment device; and applying the stimulation signal responsive to the impedance dropping below a threshold, wherein the treatment mode includes applying a stimulation voltage between the conductive 
As to claim 31, Claude et al. discloses the stimulation voltage is changed to maintain a constant stimulation current between the conductive tip and the return electrode (e.g., col. 5, lines 22-59).
As to claim 33, Claude et al. discloses an initial stimulation voltage of the treatment mode applied between the conductive tip and the return electrode is a user selected stimulation voltage received from a user input of the sinus treatment device (e.g., see claims 4 and 11 in cols. 7-8). 
As to claim 38, Claude et al. discloses a housing configured to be held in a hand of user; a conductive tip coupled to the housing (e.g., col. 2, lines 43-59); a return electrode positioned on the housing such that, when a user holds the housing the hand of the user is in contact with the return electrode (e.g., col. 3, lines 44-61); and sinus treatment circuitry positioned within the housing and configured to detect an impedance between the conductive tip and the return electrode (e.g., cols. 5-6, lines 22-68 and 1-25, respectively; also see claims 11 and 15 in col. 8) and to enter a treatment mode responsive to the impedance dropping below a threshold by applying a stimulation current between the conductive tip and the return electrode (e.g., cols. 5-6, lines 37-68 and 1-24, respectively). 
As to claim 41, Claude et al. discloses alternating a direction of the stimulation current during the treatment mode (e.g., cols. 4-5, lines 51-68 and 1-41, respectively).
As to claim 46, Claude et al. discloses the return electrode is a conductive portion of the housing (e.g., col. 3, lines 35-43).
As to claim 47, Claude et al. discloes the sinus treatment circuitry applies the stimulation current by applying a stimulation voltage between the conductive tip and the return electrode (e.g., col. 3, lines 44-50).
As to claim 48, Claude et al. discloses the sinus treatment circuitry is configured to maintain a constant stimulation current between the conductive tip and the return electrode during the treatment mode by adjusting stimulation voltage during the treatment mode (e.g., col. 5, lines 22-59).
As to claim 51, Claude et al. discloses alternating a direction of the stimulation current during the treatment mode (e.g., cols. 4-5, lines 51-68 and 1-41, respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 10, 12, 14, 23-24, 32, 34-37, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Claude et al.  (U.S. 4,926,880).
As to claims 3-4, 32 and 34, Claude et al. discloses the invention substantially as claimed with operational circuitry, but does not explicitly disclose a microcontroller or memory. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the circuitry of Claude et al. to include a microcontroller and memory means in order to provide the predictable results of facilitating the optimization and customization of treatment to meet specific patient therapeutic needs and requirements. Furthermore, such electrical components are extremely well known in the electrical stimulation arts as well as the computer processing arts. 
As to claim 10, Claude et al. discloses the invention substantially as claimed with the notification to the user to cease treatment of a location once the impedance exceeds a threshold, but does not explicitly disclose “turning off the sinus treatment device”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the operation of the treatment system of Claude et al. to include capabilities of the system ceasing treatment by “turning off” the treatment device should the threshold be exceeded in order to provide the predictable results of ensuring the patient is protected from unnecessary treatment as a fail-safe means. 
As to claims 12 and 14, Claude et al. discloses the invention substantially as claimed with electrically conductive components, but does not explicitly disclose the conductive material is a conductive polycarbonate, gold, silver, stainless steel, carbon fiber, and/or alternating bond length (electron- conjugated) polymer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the conductive materials used in Claude et al. to include conductive polycarbonate, gold, silver, stainless steel, carbon fiber, 
As to claims 23-24, 35-37 and 44, Claude et al. discloses the invention substantially as claimed with but does not explicitly disclose including a digital-to-analog converter (DAC) or analog-to-digital converter (ADC). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the circuitry of Claude et al. to include ADC and/or DAC components in order to provide the predictable results of facilitating the processing and storage of sensed signals. Furthermore, ADC and DAC components are well known electrical components commonly used in medical diagnostic and treatment devices. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Claude et al.  (U.S. 4,926,880) in view of Barbagli et al. (US Patent Publication 20090076476 A1). Claude et al. discloses the invention substantially as claimed with visual and audio feedback indicators but does not explicitly disclose haptic feedback. Barbagli et al. discloses feedback as visual, audio, tactile and/or motion (e.g., paragraph 108). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the feedback means of Claude et al. with the haptic feedback of Barbagli et al. in order to provide the predictable results of sufficiently alerting the user (e.g., Barbagli, paragraph 108). 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA M ALTER/Primary Examiner, Art Unit 3792